DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10 have been examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2021 & 01/14/2022 have been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 1, reference numbers 4 and 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Paragraph 39, lines 1-2 of the Specification recites “A switch from the lane maintenance control to manual driving (an arrow 2005 in Fig. 2)” should be corrected to “A switch from the lane maintenance control to manual driving (an arrow 2006 in Fig. 2)”.
Appropriate correction is required.
The disclosure is objected to because of the following informalities: Paragraph 40, lines 1-2 of the Specification recites “A switch from manual driving to lane maintenance control (an arrow 2006 in Fig. 2)” should be corrected to “A switch from manual driving to lane maintenance control (an arrow 2005 in Fig. 2)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claim 10, the claim is directed toward “a program’ for carrying out the method of claim 9. A computer program, when it is not part of a system or a non-transitory computer readable medium, can be encoded on a non-statutory transitory form of signal transmission, such as a propagating electrical or electromagnetic signal. As such, it does not fall into one of the four categories of patent-eligible subject matter: process, machine, manufacture or composition of matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al. (US 2003/0120414 A1) (Matsumoto hereinafter).
Regarding claim 1, Matsumoto discloses a travel control apparatus comprising:
a recognition configured to recognize a division line of a road on which a self-vehicle is travelling (Fig. 1, CCD camera 13 and a camera controller 14); and
a control unit configured to execute lane maintenance control to perform lane maintenance of the self-vehicle based on a recognition result of the division line by the recognition unit (Fig. 1, control unit 8),
wherein if the recognition unit has become unable to recognize the division line in a case in which a first control state for executing the lane maintenance control is set, the control unit will allow preceding vehicle following control, for following a preceding vehicle of the self-vehicle, to be executed after switching the lane maintenance control to manual driving, based on a fact that a condition related to an elapsed time or a traveled distance since the division line could not be recognized has been satisfied ([0050], when the detection of the lane markers is not clearly executed due to unclearness of the lane markers caused by wearing or a weather factor such as snowing, the parameters indicative of yaw angle Ф, lateral displacement X, curvature β, and width L are set at zero; [0053], when the determination at step S32 is negative (F=1), control unit 8 determines that the inter-vehicle distance control is operating, and the routine proceeds to step S35 wherein control unit 8 calculates lateral displacement limit value and target inter-vehicle distance).
Regarding claim 2, Matsumoto discloses the apparatus according to claim 1, as stated above, wherein the first control state is a state for executing the lane maintenance control without issuance of a steering wheel gripping request (Abstract).
Regarding claim 3, Matsumoto discloses the apparatus according to claim 2, as stated above, further comprising: an obtainment unit configured to obtain map information of a periphery of the self-vehicle, wherein the first control state is a control state in which the recognition result of the division line by the recognition unit and the map information obtained by the obtainment unit have been matched ([0027] and [0152]).
Regarding claim 6, Matsumoto discloses the apparatus according to claim 2, as stated above, wherein in a case in which a driver makes a request to execute the preceding vehicle following control, the control unit will execute the preceding vehicle following control even if the condition related to one of the elapsed time and the traveled distance is not yet satisfied ([0101]).
Regarding claim 8, the elements contained in claim 8 are substantially similar to elements presented in claim 1, except that it sets forth the claimed invention as a vehicle rather than an apparatus and is rejected for the same reasons as applied above.
Regarding claim 9, the elements contained in claim 9 are substantially similar to elements presented in claim 1, except that it sets forth the claimed invention as a method rather than an apparatus and is rejected for the same reasons as applied above.
Regarding claim 10, the elements contained in claim 10 are substantially similar to elements presented in claim 1, except that it sets forth the claimed invention as a program rather than an apparatus and is rejected for the same reasons as applied above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 7 are are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Zaizen et al. (US 2019/0146489 A1) (Zaizen hereinafter).
Regarding claims 4-5, Matsumoto discloses the apparatus according to claim 2, as stated above, except that “wherein in a case in which a second control state for executing the lane maintenance control with issuance of a steering wheel gripping request is set”.
Zaizen teaches such claimed subject matter (Abstract). Zaizen teaches that “a driving assist apparatus that includes: a driving mode setting calculator having driving modes, and configured to control a transition between the driving modes in accordance with a driving condition … the steering wheel” ([0007] and [0009] – [0010])
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claim invention to incorporate the steering wheel holding detector taught by Zaizen into the invention of Matsumoto to detect whether the driver holds the steering wheel or releases the steering wheel in order to control a transition between driving modes in accordance with a driving condition.
Regarding claim 7, the elements contained in claim 7 are substantially similar to elements in claims 1-2 and 4-5 and thus is rejected for the same reasons as applied above.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached form PTO-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746. The examiner can normally be reached Mon 8-6, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HUYNH/            Examiner, Art Unit 3661